PER CURIAM.
Appellants, Marvin M. Patron and Simon Konover, mortgagors, appeal an order directing the receiver of mortgaged property to disburse receivership funds to the mortgagee for the payment of taxes, after the mortgagee had purchased the property at foreclosure sale.
The issues in the instant case are identical to those considered by this court in Patron v. American National Bank of Jacksonville 382 So.2d 156 (Fla. 5th DCA 1980).
Accordingly, paragraph 6 of the trial court’s order dated March 14, 1979, directing the receiver to disburse all remaining receivership funds to the American National Bank of Jacksonville is reversed, and the cause is remanded to the trial court with directions to enter an order directing American National Bank of Jacksonville to return the disputed funds to the trial court for proper disbursement to Marvin M. Patron and Simon Konover.
REVERSED AND REMANDED WITH DIRECTIONS.
CROSS and SHARP, JJ., and BROWN-LEE, JACKSON 0., Associate Judge, concur.